CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated January 29, 2013, on the financial statements of Yorkville High Income MLP ETF, a series of Exchange Traded Concepts Trust, as of November 30, 2012, and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to the Exchange Traded Concepts Trust Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio March 26, 2013
